Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 5/29/2020. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 8/20/2021, 8/20/2021, 11/24/2020, and 3/22/2021 have been considered by the examiner. 
Specification
2.	The use of the term QR CODE™ (see paragraph 0015), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 123 (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	The claim(s) recite(s) aggregating data to cross sell products.  Aggregating data to cross sell products is (1) subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors, which is in the grouping of certain method of organizing human activities and (2) a mental process.  Since the 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words “apply it” (or an equivalent with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 
	(a) by a payment service/ by the payment service (see claims 1, 13, and 18) 
	And (b) one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: (see claim 18) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the judicial exception (see claims 1-20)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the payment service (for example like the payment processing entity that processes credit card transactions) technological environment or field of use (see claims 1-20) 

	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-20) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, page 11 note: See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) Receiving or transmitting data over a network, e.g., using the Internet to gather data (see claims 1-20) (see MPEP 2106.05(d) Well-understood, routine, conventional activity [r-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and 
	(c) storing and retrieving information in memory (see claims 1, 13, and 18) (see MPEP 2106.05(d) Well-understood, routine, conventional activity [r-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	(c) GUI to input information (see claim 4) 
	- Ericksen (United States Patent Application Publication Number: US 2002/0123960) paragraph 0033 “Therefore it will be appreciated that the invention may be implemented through the use of one or more graphical user interfaces (GUI) on one or more web pages, wherein the GUIs facilitate the input or transfer of information to systems, methods, and computer program products of the present invention, as is well known in the art.” 
	- Aslanian, JR (United States Patent Application Publication Number: US 2004/0254859) paragraph 0040 “ The web pages present information and graphical user interfaces through which users can access new pages (e.g., via hyperlinks), select from a list of options (e.g., via drop down menus), make selections (e.g., via check-boxes), input data or text (e.g., via text boxes) and/or perform other common GUI functions as would be understood to those in the art based on this disclosure.”
	- Hannaby (United States Patent Application Publication Number: US 2010/0114344) paragraph 0037 “ Further, the user input may be utilized for making selections within the GUI such as by selection of menu items, window items, radio buttons, pop-up windows, for example, in response to a mouse-over operation, and 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more step as detailed above. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)                                           as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836). 

	As per claim 1, Juang et al. teaches A method comprising: (see title, Examiner’s note: method for increasing inventory turnover using targeted consumer offers). 
	processing, by a payment service, first transaction data associated with one or more first transactions of a first merchant having a first account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	wherein first transaction data includes, for an individual first transaction of the one more first transactions, an identifier of the first merchant,  an identifier of a customer associated with the first transaction, an identifier of a location of the first transaction, and an identifier of one or more first items purchased in the first transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased). 
	processing, by the payment service, second transaction data associated with one or more second transactions of a second merchant having a second account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	 wherein the second transaction data includes, for an individual second transaction of the one or more second transactions, an identifier of the second merchant, an identifier of a customer associated with the second transaction, an identifier of a location of the second transaction, and an identifier of one or more second items purchased in the second transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	storing, by the payment service, the first transaction data and first inventory data associated with the first merchant in a first data structure of a central database, the first data structure being associated with the first merchant and separate from data structures associated with other merchants; storing, by the payment service, the second transaction data and second inventory data associated with the second merchant in a second data structure of the central database, the second data structure being associated with the second merchant and separate from data structures associated with other merchants; (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which is taught in the above paragraphs since Juang stores merchant information with related transaction information (see paragraph 0048)).
	based at least in part on the first inventory data and the second inventory data, determining, by the payment service, that the first merchant and the second merchant are complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion; and (see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information). 
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	facilitating, by the payment service, transmission of a notification of the at least one cross-merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	As per claim 2, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on an indication that the first merchant and the second merchant are willing to participate in cross-merchant promotions (see paragraph 0055, Examiner’s note: when a merchant agrees to participate in inventory turnover analysis additional data used for aggregation may be then provided). 
	As per claim 3, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on a business relationship between the first merchant and the second merchant (see paragraphs 0057 and 0082-0084, Examiner’s note: complementary merchants are those whose products and/or services are typically sold to similar consumer groups to enhance, but not replace, products and/or services provided by the given merchant (see paragraph 0057).  Further the paragraphs additionally teach this limitation in that they discuss teach aggregating other users purchasing from that one merchant and another merchants (see paragraph 0084), products or services of similar quality (see paragraph 0083), and complementary products like airlines and restaurants (see paragraph 0082)).
	As per claim 5, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based at least in part on one or more first inventory items of the first merchant and one or more second inventory items of the second merchant being at least one of (1) a similar item type, (see paragraph 0083) 
	(2) purchased within a threshold amount of time of each other in a spending trend of at least one customer, (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period) 
or (3) purchased in a same transaction(see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trend of customer where the data is a defined time like a 12 month period, where same transaction could refer to in this sense one users purchases over 12 months, another transaction could be another users’ purchases over the 12 month period).
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 6, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based on a location of one or more first inventory items of the first merchant being within a threshold distance of a location of one or more second inventory items of the second merchant (see paragraphs 0083-0084, 0080, and 0082, Examiner’s note: looks at providing ads about a different merchant that’s at a same or similar location (see paragraphs 0083- 0084), groups merchants based on geographical proximity (see paragraph 0080), provides complementary products for other merchants based on same location (see paragraph 0082)). 
	As per claim 7, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on the first transaction data and the second transaction data (see paragraphs 0056, 0080, 0082-0084, Examiner’s note: discusses different ways ads can be provided based on aggregated credit card information). 
	As per claim 8, Juang et al.   teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are at least one of (1) merchants from whom one or more customers purchase from within a threshold amount of time, (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period)
	 (2) merchants associated with one or more customers sharing demographic attributes, (see paragraphs 0084 and 0076, Examiner’s note: providing ads based on other’s users purchases in the same area (e.g. a demographic) and classifying customers based on demographics), 
	(3) merchants associated with similar items purchased in the transactions, (see paragraph 0083, Examiner’s note: similar product) 
	or (4) merchants associated transactions involving a same customer identifier (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period). 
Examiner’s note: only one of the alternatives is required by the claims
	As per claim 9, Juang et al.  teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first inventory data and the second inventory data comprises determining that the first merchant and the second merchant are complementary merchants based at least in part on output of a data model that has received as input third inventory data associated with a plurality of merchants (see paragraphs 0055-0058 and 0084, Examiner’s note: teaches receiving many different inventory POS data from merchants who agree to be apart of the inventory turnover program (paragraph 0055), so if for example 100 merchants are in the program the system has received 100 different POS system merchant inventories, which are then used to help target ads (see paragraphs 0057-0058 and 0084)). 
	As per claim 10, Juang et al. teaches
	wherein the notification of the at least one cross-merchant promotion comprises a direct message, (see paragraph 0006, Examiner’s note: customized offer) an online advertisement, or a digital receipt
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 11, Juang et al.  teaches 
	wherein the recommendation includes suggested items for promotion in the at least one cross-merchant promotion (see paragraphs 0081-0085, Examiner’s note: 
	As per claim 12, Juang et al. teaches
	wherein the at least one cross-merchant promotion promotes at least one of goods or services. (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads that include goods or services based on the aggregated data for multiple merchants).  
	As per claim 13, Juang et al. teaches A method comprising: (see title, Examiner’s note: method for increasing inventory turnover using targeted consumer offers).
	processing, by a payment service, first transaction data associated with one or more first transactions of a first merchant having a first account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	wherein the first transaction data includes, for an individual first transaction of the one more first transactions, an identifier of the first merchant, an identifier of a customer associated with the first transaction, an identifier of a location of the first transaction, and an identifier of one or more first items purchased in the first transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card 
	processing, by the payment service, second transaction data associated with one or more second transactions of a second merchant having a second account registered with the payment service, (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on of this data to individual card holders based on characteristics and preferences)).  
	 wherein the second transaction data includes, for an individual second transaction of the one or more second transactions, an identifier of the second merchant, an identifier of a customer associated with the second transaction, an identifier of a location of the second transaction, and an identifier of one or more second items purchased in the second transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	storing, by the payment service, the first transaction data and the second transaction data in a central database; (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location Maryland on 10/19/2021, which 
	based at least in part on the first transaction data and the second transaction data, determining that the first merchant and the second merchant are complementary merchants; generating a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion with each other; and(see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information).
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	facilitating transmission of a notification of the at least one cross-merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant  (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	As per claim 14, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are complementary merchants based at least on respective locations of the first merchant and the second merchant being within a threshold distance of each other (see paragraphs 0083-0084, 0080, and 0082, Examiner’s note: looks at providing ads about a different merchant that’s at a same or similar location (see paragraphs 0083- 0084), groups merchants based on geographical proximity (see paragraph 0080), provides complementary products for other merchants based on same location (see paragraph 0082)).
	As per claim 15, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises determining that the first merchant and the second merchant are complementary merchants based at least on a correlation between one or more first items sold by the first merchant and one or more second items sold by the second merchant (see paragraphs 0082-0084, Examiner’s note: teaches different correlations between products to provide ad notifications). 
	As per claim 16, Juang et al.  teaches
	wherein each of the first transaction data and the second transaction data further comprises an identifier for at least one of a time of the first or second transaction respectively (see paragraph 0056, Examiner’s note: time of the transaction) or a payment card (see paragraphs 0034-0036 and 0042, Examiner’s note: teaches credit 
	Examiner’s note: only one of the alternatives is required by the claim. 
	As per claim 18, Juang et al.  teaches A system comprising: (see title, note: system for increasing inventory turnover using targeted consumer offers). 
	one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: (see paragraphs 0092-0094, Examiner’s note: software running on a computer). 
	processing, by a payment service, transactions of a plurality of merchants having accounts registered with the payment service; (see paragraph 0006, note: data is collected from American Express (e.g. a payment service) network of merchants and customers. Merchants can fine tune their discounts based on this data to individual card holders based on characteristics and preferences)).  
	storing, by the payment service and in a central database, transaction data associated with the transactions for the plurality of merchants, (see paragraphs 0046-0048, Examiner’s note: the above limitation under broadest reasonable interpretation merely recites storing different merchant’s transactions in a database, for example Merchant A had a transaction with Customer B for $500 at location Virginia on 10/19/2021 and Merchant C had a transaction with customer D for $1000 at location 
	 wherein the transaction data associated with a transaction includes an identifier of the merchant, an identifier of a customer associated with the transaction, an identifier of a location of the transaction, and an identifier of one or more items purchased in the transaction; (see paragraphs 0044-0045, Examiner’s note: teaches when a customer uses a credit card information is collected including name of merchant, name of customer, location of transaction, and information on the item purchased).
	based at least in part on the transaction data, identifying, by the payment service, a first merchant and a second merchant of the plurality of merchants as complementary merchants; generating, by the payment service, a recommendation for the first merchant and the second merchant to participate in at least one cross-merchant promotion; and(see paragraphs 0076, 0080, and 0082-0084, Examiner’s note: classifying merchant based on demand or capacity patterns and providing ads based on complementary information).
	upon receiving an indication that the first merchant and the second merchant intend to participate in the at least one cross-merchant promotion, (see paragraph 0055, Examiner’s note: merchant accepts inclusion into the inventory turnover program)
	 facilitating, by the payment service, transmission of a notification of the cross- merchant promotion to at least one of one or more customers of the first merchant or one or more customers of the second merchant (see paragraphs 0081-0085, Examiner’s note: teaches a transaction card provider (e.g. like American Express) providing ads based on the aggregated data for multiple merchants).  
	As per claim 19, Juang et al.  teaches
	wherein identifying the first merchant and the second merchant as complementary merchants based at least in part on the transaction data comprises identifying the first merchant and the second merchant based at least in part on one or more items purchased in a first transaction with the first merchant and one or more items purchased in a second transaction with the second merchant being at least one of a similar item type(see paragraph 0083)  or purchased within a threshold amount of time of each other (see paragraphs 0084 and 0060, Examiner’s note: teaches determining a spending trends of customer where the data is a defined time like a 12 month period)
	Examiner’s note: only one of the alternatives is required by the claims
	As per claim 20, Juang et al.  teaches
	wherein identifying the first merchant and the second merchant as complementary merchants is further based at least in part on inventory data stored by the payment service and associated with the plurality of merchants (see paragraphs 0046-0047 and 0055-0056, Examiner’s note: teaches different types of data that can be stored by the payment service).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836) further in view of Haddad et al. (United States Patent Application Publication Number: US 2008/0015938). 

	As per claim 4, Juang et al.  teaches
	further comprising: receiving, by the payment service from a merchant device of the first merchant, input wherein determining that the first merchant and the second merchant are complementary merchants is further based at least in part on the input (see paragraphs 0055-0056 and 0081-0084, Examiner’s note: when the merchant agrees to the inventory turnover program they input POS data that is sent to the payment service for data aggregation that is then used to determine cross-merchant promotions to provide notifications to users). 
	Juang et al. does not expressly teach receiving input via a user interface provided to the merchant device by the payment service, and wherein the input is associated with one or more types of merchants that the first merchant prefers to be paired with in cross-merchant promotions. 
	However, Haddad et al. which is in the art of cross promotions based on user’s transaction data (see abstract and paragraph 0001) teaches input via a user interface provided to the merchant device by the payment service, and wherein the input is associated with one or more types of merchants that the first merchant prefers to be paired with in cross-merchant promotions (see paragraphs 0037-0040 and 0048, Examiner’s note: teaches an interface where merchants can define cross promotional information like associated merchants). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Haddad et al. with the motivation of providing a way for merchants to control who they want to be associated with or not associated with (see Haddad et al. paragraphs 0037-0040 and 0048), when determining who to associate merchants with in order to provide advertisements (see Juang et al. paragraphs 0057 and 0081-0084 ) and allowing merchants to fine tune discounts (see Juang et al. paragraph 0006) are both known. 
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (United States Patent Application Publication Number: US 2007/0179836) further in view of Vijayaraghavan et al. (United States Patent Application Publication Number: US 2014/0207622). 
	As per claim 17, Juang et al. teaches
	wherein determining that the first merchant and the second merchant are complementary merchants based at least in part on the first transaction data and the second transaction data comprises using the identifiers (see paragraphs 0080-0084, Examiner’s note: teaches grouping customers based on the transaction identifiers). 
	Juang et al. does not expressly teach the common modeling technique of aggregating data by assigning weights to the identifiers.
	However, Vijayaraghavan et al. which is in the art of providing recommendations based on users intent, interests, and preferences (see abstract) teaches the common modeling technique of aggregating data by assigning weights to the identifiers (see paragraphs 0045-0046 and claim 18, Examiner’s note: weighting certain features high compared to other features based on collected user information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Juang et al. with the aforementioned teachings from Vijayaraghavan et al. with the motivation of using a common modeling technique of weighting features according to user behavior to provide more targeted recommendations to users (see Vijayaraghavan et al.  abstract),  modeling user interest information that includes many factors to determine complementary ads is known (see Juang et al. paragraphs 0006, 0080, and 0084).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Rane et al. (United States Patent Number: US 8,255,268) teaches aggregating financial data to determine spend levels of customers (see abstract) 
	b. 	Bell et al. (United States Patent Application Publication Number: US 2006/0242011) teaches systems for automatic identification of complementary retail items based upon a selection of specific characteristics of a consumer’s shopping pattern or history (see abstract)
	c.	Mueller et al. (United States Patent Application Publication Number: US 2009/0138365) teaches a method for selecting a supplemental product to offer for sale during a transaction (see title)  
	d. 	Winters et al. (United States Patent Application Publication Number: US 2011/0087531) teaches aggregating purchase data of a customer to determine benefits based on the aggregated data (see abstract) 
	e.	Clyne (United States Patent Application Publication Number: US 2011/0264581) aggregating payment transactions to provide marketing opportunities (see abstract) 
	f.	Gerad (United States Patent Application Publication Number: US 2015/0199716) teaches methods and systems for real time ad targeting based on purchase transaction data, payment card holder activity, and location (see abstract) 
Colando (United States Patent Application Publication Number: US 2013/0185155) teaches methods for enabling cross-promotion of products and services during a purchase transaction (see abstract) 
	h.	Zamer et al. (United States Patent Application Publication Number: US 2015/0317681) teaches a system provider device refers at least one customer at the first merchant location to the second merchant at the second merchant location (see abstract) 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621